United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1855
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Clark L. Vanosdoll

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: September 24, 2013
                            Filed: September 30, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, BYE, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Clark Vanosdoll appeals the $100,000 criminal-forfeiture judgment that the
district court1 imposed after he pleaded guilty to charges of participating in a drug

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
conspiracy and being a felon in possession of a firearm. Vanosdoll’s counsel has
moved to withdraw, and in a brief filed under Anders v. California, 386 U.S. 738
(1967), he argues that the court should have conducted a hearing to determine the
amount of the forfeiture; that the money judgment is excessive; and that Vanosdoll
does not, and likely will not, have the assets to pay the judgment.

        We reject these arguments. See United States v. Van Nguyen, 602 F.3d 886,
903 (8th Cir. 2010) (standard of review). First, as neither party requested a hearing,
none was necessary. See Fed. R. Crim. P. 32.2(b)(1)(B). Second, the court did not
err in imposing the $100,000 judgment: the record includes undisputed facts showing
that Vanosdoll generated over $11 million in methamphetamine proceeds during the
conspiracy to which he pleaded guilty. See 21 U.S.C. § 853(a)(1) (property
constituting proceeds obtained from drug-related violation is subject to criminal
forfeiture); United States v. Moser, 168 F.3d 1130,1132 (8th Cir. 1999) (court may
accept undisputed factual allegations in presentence report as true for sentencing
purposes). Third, the alleged state of Vanosdoll’s current and future financial
condition does not control the forfeiture determination. See United States v. Smith,
656 F.3d 821, 827 (8th Cir. 2011).

      Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                       ______________________________




                                         -2-